In an action to restrain the use of the name “Barricini” by respondents and for other relief, the appeal is from an order denying appellants’ motion to restrain such use during the pendency of the action. Order affirmed, without costs. There was no showing by appellants of such irreparable injury and such a clear right to the relief demanded as would warrant the granting of a temporary injunction affording them substantially all the relief which they could obtain if they were successful after trial. (Cf. Clark v. King & Bro. Pub. Co., 40 App. Div. 405, 408; Weiss v. Herlihy, 23 App. Div. 608, 612, and Tru Val Manufacturers v. Tru-Valu Corner, 1 Misc 2d 844.) Nolan, P. J., Wenzel, Murphy, Ughetta and Hallinan, JJ., concur.